As filed with the Securities and Exchange Commission on December 23, 2011 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933¨ POST-EFFECTIVE AMENDMENT NO. 126x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940¨ AMENDMENT NO. 99x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant’s Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on December 30, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Atlanta Capital ^ Select Equity Fund ^ Class A Shares - ESEAX^ Class I Shares - ESEIX A non-diversified mutual fund seeking long-term capital growth ^ Prospectus Dated ^ December 30, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 5 Investment Objective 2 Management and Organization 8 Fees and Expenses of the Fund 2 Related Performance Information 8 Portfolio Turnover 2 Valuing Shares 9 Principal Investment Strategies 3 Purchasing Shares 9 Principal Risks 3 Sales Charges 12 Performance 4 Redeeming Shares ^13 Management 4 Shareholder Account Features ^14 Purchase and Sale of Fund Shares 4 Additional Tax Information ^16 Tax Information 4 ^ ^ Payments to Broker-Dealers and Other Financial Intermediaries 4 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Fund’s investment objective is to seek long-term capital growth. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 12 of ^ this Prospectus and page 18 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A ^ Class I Maximum Sales Charge (Load) (as a percentage of offering price) ^5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) ^None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment)^ Class A Class I Management Fees 0.80% 0.80% Distribution and Service (12b-1) Fees ^0.25% n/a Other Expenses (estimated) ^0.27% ^0.27% Total Annual Fund Operating Expenses ^1.32% 1.07% Expense Reimbursement ^(0.12 )% ^(0.12 )% Total Annual Fund Operating Expenses After Expense Reimbursement ^1.20% 0.95% (1) The investment adviser, sub-adviser and administrator have agreed to reimburse the Fund’s expenses to the extent that Total Annual Fund Operating Expenses exceed ^ % for Class A^ shares and ^ % for Class I shares. This expense reimbursement will continue through January 31, 2013. Any amendments or a termination of this reimbursement would require written approval of the Board of Trustees. The expense reimbursement relates to ordinary operating expenses only and does not include expenses such as : brokerage commissions, acquired fund fees and expenses, interest expense, taxes or litigation expenses. Amounts reimbursed may be recouped by the investment adviser, sub-adviser and administrator during the Fund’s current fiscal year to the extent actual expenses are less than the contractual expense cap during such year. Example . This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Eaton Vance Atlanta Capital Select Equity Fund 2 Prospectus dated December 30, 2011 Expenses with Redemption Expenses without Redemption 1 Year 3 Years 1 Year 3 Years Class A shares ^ Class I shares $ 97 $ 97 $ 328 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” the portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies Under normal circumstances, the Fund invests ^ at least 80% of its net assets in equity securities (the “80% Policy”) . The Fund ^ seeks to invest in companies with a demonstrated history of earnings growth, strong cash flow and high returns on capital that management believes are attractively valued relative to earnings or cash flow per share . The Fund may invest in companies of any size. Although it invests primarily in U.S. traded securities (including depositary receipts evidencing ownership in underlying foreign stocks), the Fund may invest up to 25% of its total assets in foreign securities, including those trading in developed and emerging international markets. The Fund may invest in re al e s^ tate investment trusts and may lend its securities. The Fund invests in a ^portfolio of common stocks, emphasizing investments in quality companies that management believes to be undervalued. ^ Characteristics of quality companies include a history of sustained growth in earnings and operating cash flow, high returns on capital, attractive margins, strong fixed charge coverages and leading industry positions. The investment adviser seeks to purchase stocks of companies capable of sustaining consistent earnings growth while maintaining a strong financial condition. Investments are determined based primarily on fundamental analysis of a company’s financial trends, products and services and other factors . The investment adviser may utilize “financial quality ratings” provided by nationally recognized rating services as part of its investment analysis but does not rely solely upon such ratings in making investment decisions. The investment adviser may sell a security when its fundamentals deteriorate or when it is no longer attractively valued in relation to the market as a whole or other potential investments. Principal Risks Equity Investing Risk . The Fund’s shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations, as well as issuer or sector specific events. Market conditions may affect certain types of stocks to a greater extent than other types of stocks. If the stock market declines, the value of Fund shares will also likely decline and, although stock values can rebound, there is no assurance that values will return to previous levels. Issuer Diversification Risk . The Fund is “non-diversified” which means it may invest a greater percentage of its assets in the securities of a single issuer than funds that are “diversified.” Non-diversified funds face the risk of focusing investments in a small number of issuers, making them more susceptible to risks affecting such issuers than a more diversified fund might be. Smaller Company Equity Risk . The stocks of smaller, less seasoned companies are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, markets or financial resources, may be dependent on a limited management group, and may lack substantial capital reserves or an established performance record. There may be generally less publicly available information about such companies than for larger, more established companies. Foreign and Emerging Market Investment Risk. Because the Fund ^ may invest a portion of its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political, economic and market developments abroad. In emerging or less developed countries, these risks can be more significant. Investment markets in emerging market countries are typically substantially smaller, less liquid and more volatile than the major markets in developed countries. As a result, Fund share values may be more volatile than if it invested only in developed markets. Emerging market countries may have relatively unstable governments and economies. Emerging market investments often are subject to speculative trading, which typically contributes to volatility. Trading in foreign and emerging markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. The value of investments denominated in foreign currencies can be adversely affected by changes in foreign currency exchange rates. Depositary receipts are subject to many of the risks associated with investing in foreign securities including political, economic and market risks. Eaton Vance Atlanta Capital Select Equity Fund 3 Prospectus dated December 30, 2011 Real Estate Investment Trust Risk . Real estate investment trusts (“REITs”) are subject to special risks associated with real estate. Securities of companies in the real estate industry are sensitive to factors such as changes in real estate values, property taxes, interest rates, cash flow of underlying real estate assets, occupancy rates, government regulations affecting zoning, land use, and rents, and the management skill and creditworthiness of the issuer. Companies in the real estate industry may also be subject to liabilities under environmental and hazardous waste laws, among others. Changes in underlying real estate values may have an exaggerated effect to the extent that REITs concentrate investments in particular geographic regions or property types. Securities Lending Risk . Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the investment adviser is unable to reinvest cash collateral at rates that exceed the costs involved. Risks Associated with Active Management . The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies to achieve the Fund’s investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks . The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets may change as Fund assets increase and decrease, and the Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its investment objective. Investors in the Fund should have a long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Performance Performance history will be available for the Fund after the Fund has been in operation for one calendar year. Management Investment Adviser . Eaton Vance Management (“Eaton Vance”). Investment Sub-Adviser . Atlanta Capital Management Company, LLC (“Atlanta Capital”). Portfolio Managers William O. Bell, IV , Vice President of Atlanta Capital, has co-managed the Fund since its inception in 2011. W. Matthew Hereford , Vice President of Atlanta Capital, has co-managed the Fund since its inception in 2011. Charles B. Reed , Managing Director – Equities at Atlanta Capital, has co-managed the Fund since its inception in 2011. Purchase and Sale of Fund Shares You may purchase, redeem or exchange Fund shares on any business day, which is any day the New York Stock Exchange is open for ^ business. You may purchase, redeem or exchange Fund shares either through your financial intermediary or directly from the Fund either by writing to Eaton Vance Funds, P.O. Box 9653, Providence, RI 02940-9653, or by calling 1-800-262-1122. The minimum initial purchase or exchange into the Fund is $1,000 for Class A and ^$250,000 for Class I (waived in certain circumstances). There is no minimum for subsequent investments. Tax Information The Fund’s distributions are expected to be taxed as ordinary income and/or capital gains, unless you are exempt from taxation. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank) (collectively, “financial intermediaries”), the Fund, its principal underwriter and its affiliates may pay the financial intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Eaton Vance Atlanta Capital Select Equity Fund 4 Prospectus dated December 30, 2011 Investment Objectives & Principal Policies and Risks The Fund is permitted to engage in the following investment practices to the extent set forth in “Fund ^ Summary” above. ^ ^ A statement of the investment objective and principal investment policies and risks of the Fund is set forth above in “Fund Summary
